Title: From George Washington to Samuel Brandon, 20 November 1786
From: Washington, George
To: Brandon, Samuel



Sir,
Mount Vernon 20th Novr 1786.

I have received by Captn Bartlet, your letter of the 27th of July. The Ass arrived safe, & the other Articles agreably to the

Bill of lading. I am much obliged to you Sir, for your attention in executing my comm[issio]n, & the polite manner in which you offer me your future services. The Ass is undoubtedly one of the best kind that could be procured at Surinam; but I do not find it charged in your accot—If you will be so good as to let me know the price of it by the first opportunity, the money shall be remitted to you. I am &c.

G: Washington

